Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice, who presided in the matter entitled People v McCray in the Supreme Court, Kings County, under Indictment No. 11438/91, to decide his purported motion for the appointment of an investigator and to unseal the transcripts relating to his codefendant Khalil Patterson.
Application by the petitioner for poor person relief.
Upon the petition and papers filed in support of the proceeding, and the application, and the papers filed in opposition thereto, it is
Ordered that the application is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
*292The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Thompson, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.